DETAILED ACTION
This Non-Final Office action is in response to the claims filed on 12/18/2020.
Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnett et al. (US 2012/0059539).

As to claims 1 and 8 Arnett discloses a vehicle comprising: 
a power source (12) configured to generate motive power; 
a requested driving force calculator configured to calculate a requested driving force on a basis of a driving operation (paragraph 0018); 
an actual driving force calculator (24) configured to calculate an actual driving force (Figure 2 #54) following the requested driving force (Figure 2 #52), while limiting a rate of change in the actual driving force; and a driving controller (24) configured to control the power source to output the actual driving force calculated, the actual driving force calculator being configured to change the rate of change in the actual driving force, on a basis of a difference between the requested driving force and the actual driving force, and a lapsed time of limiting the rate of change in the actual driving force. (shown in figure 2 and paragraph 0010).

As to claim 2 Arnett discloses the vehicle according to claim 1, wherein the actual driving force calculator is configured to increase the rate of change as the difference is greater and the lapsed time is longer, and decrease the rate of change as the difference is smaller and the lapsed time is shorter. (paragraph 0033).

As to claim 3 Arnett discloses the vehicle according to claim 1, wherein the actual driving force calculator is configured to reset the lapsed time on a condition that an absolute value of the difference between the requested driving force and the actual driving force becomes smaller than a first threshold. (paragraphs 0031 and 0032) discloses a rate limiting flag that will allow rate limiting until a calibrated range.  
As to claim 4 Arnett discloses the vehicle according to claim 1, wherein the actual driving force calculator is configured to reset the lapsed time on a condition that a predetermined driving state is determined. (That state is the actual torque is within a calibrated range (paragraphs 0031 and 032)).

As to claim 7 Arnett discloses the vehicle according to claim 1, wherein the power source comprises an electric motor (14), and the motive power is transmitted from the electric motor to a driving wheel. (the motive force is transmitted from the electric motor to the driving wheel via the transmission)

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art as related to acceleration control accounts for programming during the zero crosses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to acceleration control is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                 


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747